Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [LEBOEUF, LAMB, GREENE & MACRAE LLP LETTERHEAD] July 26, 2007 VIA FEDERAL EXPRESS Ms. Sonia Barros Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549-8010 Re: RAM Holdings Ltd. Registration Statement on Form S-4 (File No. 333-144151) Dear Ms. Barros: We are writing on behalf of RAM Holdings Ltd. (the Company), in response to the July 9, 2007 letter of the Securities and Exchange Commission, with respect to the above-referenced registration statement on Form S-4 of the Company (the Registration Statement). For the convenience of the staff of the Commission (the Staff), each Staff comment is reprinted in italics, numbered to correspond with the paragraph number assigned in the July 9, 2007 comment letter, and is followed by the corresponding response. Form S-4 General 1. We note that you are registering the exchange Series A Preference Shares in reliance on the staffs position enunciated in Exxon Capital Holding Corporation, SEC No-Action Letter (May 13, 1988); Morgan Stanley & Co.
